Citation Nr: 0009859	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-33 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a right eye disorder.

3.  Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound of the right leg (thigh).

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 decision by the VA RO that denied service 
connection for a seizure disorder, denied an application to 
reopen a claim for service connection for a right eye 
disorder, and granted an increased rating of 10 percent for 
residuals of a shell fragment wound of the right leg (thigh).  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a seizure 
disorder.

2.  Evidence received since an unappealed May 1982 RO 
decision, which denied an application to reopen a claim for 
service connection for right eye disorder, is cumulative or 
redundant, or, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran's residuals of a shell fragment wound of the 
right leg (thigh) produce no more than slight disability of 
Muscle Group XIV and no limiation of motion of the right 
knee.  The veteran has right knee impairment associated with 
non-service-connected arthritis with total knee replacement.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a seizure disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right eye 
disorder; and the May 1982 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right leg (thigh) 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Codes 5260, 5261, § 4.73, Code 5314 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran is currently assigned a total compensation rating 
based on individual unemployability due to numerous service-
connected disabilities.  Those service-connected disabilities 
(and current ratings) are: residuals of a shell fragment 
wound of the right anterior chest and shoulder (40 percent), 
post-traumatic stress disorder (PTSD) (30 percent), hearing 
loss (20 percent), residuals of a shell fragment wound of the 
right hand (10 percent), allergic vasculitis (10 percent), 
residuals of a shell fragment wound of the right thigh (10 
percent), residuals of a shell fragment wound of the left 
anterior chest (0 percent), residuals of a shell fragment 
wound of the left arm and forearm (0 percent), residuals of 
shell fragment wounds of the abdomen (0 percent), residuals 
of infectious hepatitis with spastic colon (0 percent), and 
tinea versicolor (0 percent).  

The veteran served on active duty in the Army from July 1966 
to April 1969.  His service separation document notes he 
served for 1 year in Vietnam and was awarded the Purple Heart 
Medal.  (The service medical records do not mention the 
location of, or any treatment for, shell fragment wounds.)  

A report of an examination for enlistment in July 1966 notes 
that the veteran had 20/100 vision in his right eye.  No 
corrected vision was reported.  The summary of defects noted 
refractive error.  On an ophthalmology consultation in July 
1966, vision in his right eye was correctable to 20/60; the 
diagnosis was amblyopia of the right eye.  In September 1967 
the veteran was referred for an ophthalmology clinic after 3 
days of swelling in his right upper eyelid.  His right eye 
pinhole vision was 20/70.  The diagnosis was small infected 
chalazion of the right eye.  Shortly after he returned from 
his 1-year tour in Vietnam in August 1968, he became acutely 
ill with lesions in elbows, thorax, hands, and legs, with 
associated joint symptoms.  He was treated for Henoch-
Schonlein purpura (allergic angiitis).  There were no 
findings of any shell fragment wound residuals or notations 
of a history of any shell fragment wounds.  A January 1969 X-
ray report notes the veteran gave a history of right eye 
trauma; X-rays were ordered to rule out a foreign body; and 
X-rays of the area were normal.  In February 1969, after 
having continued lesions of thorax and upper extremities, it 
was recommended that he be discharged from service.  On 
reports of February 1969 medical board and physical 
evaluation board examinations, the primary findings concerned 
Henoch-Schonlein purpura (allergic angiitis).  It was also 
noted that he had amblyopia and hyperopic astigamatism of the 
right eye, with vision correctable to 20/50 in that eye, and 
that the eye condition pre-existed service without 
aggravation therein.  The veteran was medically retired from 
service in April 1969 due to Henoch-Schonlein purpura 
(allergic angiitis). 

The veteran was treated at a VA hospital from April 1969 to 
May 1969 for viral hepatitis and hypersensitivity vasculitis; 
there was no mention of any combat wounds or the right eye 
condition.

The veteran was admitted to a VA hospital in July 1969 for 
hepatitis.  It was noted that he had several shrapnel wound 
scars over the right shoulder, right leg, and left elbow, 
which were not disabling.  It was also noted that there was a 
healing scab on the right leg from a recent bicylce accident.  
The diagnoses were hepatitis, hypersensitivity vasculitis, 
and alcohol intoxication.

In October 1969 the RO denied service connection for a right 
eye condition, and granted service connection for 
hypersensitivity vasculitis, partial hearing loss, hepatitis, 
and multiple wound scars.  He was given a temporary total 
convalescent rating.

A January 1971 service department hospital record primarily 
concerns allergic vasculitis.  It was also noted that the 
veteran had right eye amblyopia and astigmatism.

On a November 1971 VA examination, numerous scars were noted, 
including a linear 1 1/2 inch well-healed superficial scar on 
the lateral aspect of the right leg just above the knee and 
an irregular well-healed superficial scar 1 1/2 inch in 
diameter on the anterior aspect of the right leg about 7 
inches above the knee.  Both knees were entirely normal on 
clinical examination, including full range of motion, and X-
rays of both knees were normal.  The diagnoses included 
residuals of shell fragment wounds of the right leg.

In March 1972 the RO assigned separate disability rating for 
the veteran's service-connected disabilities, including a 
noncompensable rating for residuals of a shell fragment wound 
of the right leg.  The RO also denied service connection for 
residuals of a shell fragment wound above the right eye.  

During an October 1972 VA hospital admission, for acute 
pneumonitis, it was noted that the veteran was a difficult 
and somewhat bizarre acting patient; one night a nurse 
observed him banging his head on a night stand, and as she 
came into the room, he fell to the floor.  He sustained a 
laceration of the right eyelid and subconjunctival 
hemorrhaging of eye.  The laceration did not require suturing 
and the laceration healed and the hemorrhage reabsorbed.  He 
was discharged against medical advice.  

VA hospital records from 1976 to 1978 note numerous 
admissions and treatment primarily for illicit drug 
dependency.  No treatment or symptomatic findings relative to 
shell fragment wounds or a right eye condition were noted.  

A July 1978 VA hospital admission for detoxification from 
Dilaudid noted a diagnosis of right eye amblyopia.  It was 
reported that that there was no evidence of right eye trauma.  

The veteran was seen at a VA eye clinic in April 1982 for 
complaints of blurred vision of the right eye and a foreign 
body in the right upper eyelid.  The impression was foreign 
body in the right upper eyelid and amblyopia.

In May 1982 the RO denied the veteran's application to reopen 
a claim for service connection for a right eye condition.  
The veteran did not appeal the decision.

On a July 1988 VA examination, it was noted that the veteran 
had numerous post-traumatic scars.  He reported that he was 
recently diagnosed as having a seizure disorder and Dilantin 
had been prescribed.  The diagnoses included residuals of 
shrapnel injuries of the chest, right arm and hand, right 
leg, and abdomen.

A September-October 1988 report of admission to St. Francis 
Medical Center notes that the veteran reported that his 
Vietnam injuries resulted in a concussion in 1966 and that he 
began having seizures about a year ago.  Laboratory studies 
on admission were positive for barbiturates and amphetamines.  

On a February 1989 VA psychiatric examination, the veteran 
reported he was frightened about a newly diagnosed seizure 
disorder.  The diagnoses were rule out PTSD, rule out organic 
affective disorder; and deferred rule out organic personality 
disorder.

On a report of a March 1989 admission to a VA medical center 
(VAMC), it was noted that a drug screen was positive for 
barbiturates, amphetamines, opiates, and alcohol.  He was 
non-compliant with detoxification and rehabilitation, and was 
discharged against medical advice with diagnoses that 
included history of shrapnel wounds of the upper body, 
history of blindness of the right eye, and history of a 
seizure disorder.  

A September-October 1989 report of admission to St. Francis 
Medical Center notes that the veteran reported PTSD symptoms 
and a history of a seizure disorder.  The diagnoses included 
seizure disorders.  

An October 1990 admission summary from St. Francis Medical 
Center shows the veteran was treated for a psychiatric 
condition.  Among physical conditions reported were a seizure 
disorder and poor right eye vision.

On a December 1991 VAMC admission report, it was noted that 
the veteran had a history of drug addiction and that he had a 
history of about 4 or 5 seizures before he was started on 
Dilantin 2 years earlier.  On the report of medical history, 
it was noted he reported a shrapnel wound of the right 
eyelid.  The final diagnoses included polysubstance abuse, 
PTSD, and history of withdrawal seizures.

The veteran was admitted to the Mercy Hospital of Pittsburgh 
in December 1992 for cellulitis and abscess of the right 
knee.  He reported a past medical history of multiple pieces 
of steel imbedded in his body since Vietnam.  Right knee X-
rays did not show osteomyelitis, but the study was limited.  
The right knee abscess was incised and drained.  

The veteran came to emergency room of South Side Hospital of 
Pittsburgh in January 1993 after he sustained a right knee 
injury when he slipped and fell on wet steps at his home.  
The next day at the emergency room it was noted that X-rays 
showed degenerative joint disease of the right knee joint; 
there was no evidence of a fracture.  Records from South Side 
Hospital show additional visits for right knee symptoms in 
1993, and arthritis was noted.  In December 1993, the veteran 
reported (for the first time) that he had sustained a war 
injury of the right knee, and he noted he had a right knee 
arthroscopy in November 1993.  When seen in February 1994, 
the veteran reported that a right knee problem developed 
about 1 1/2 years ago, and he said he had a prior shrapnel 
injury of the knee.  X-rays showed right knee arthritis.

In a November 1994 statement, the veteran claimed he had 
right eye vision loss due to a shrapnel injury, and he said 
he had seizures due to a concussion.

On December 1994 VA examination, the veteran reported he had 
a head injury in Vietnam and was being treated for a seizure 
disorder.  He said he had a shrapnel injury of the right knee 
and had had 2 arthroscopes with a device placed in the knee.  
Examination showed he had 45 degrees flexion of the right 
knee and that he was able to extend the leg to 170 degrees.  
The diagnoses were history of seizure disorder and history of 
orthopedic procedure to alleviate symptom from severe post-
traumatic degenerative joint disease of the right knee.

A September 1995 VA examination noted the veteran reported 
that a Vietnam shrapnel wound of the right eye caused 
blindness, and that he had multiple other shrapnel wounds.  
There were multiple scars on the right lower extremity.  He 
had right knee flexion from 0 to 125 degrees.  X-rays of 
right knee showed degenerative joint disease and a fracture 
line in the proximal tibia of unknown age (but apparently 1 
to 2 months old).  Color photographs of the veteran's right 
leg and eye were taken.

The veteran and his wife testified at a hearing at the RO in 
March 1996.  He related that he sustained a concussion and 
right eye trauma when he was wounded in Vietnam and that he 
did not fully regain consciousness until he was evacuated 
from Vietnam.  He maintained that he was blind in the right 
eye due to a shell fragment wound.  It was noted that the 
service-connected right leg shell fragment wound was of the 
right thigh.  The veteran also described right knee problems 
and noted that a doctor had told him he needed a right knee 
replacement.  He said that he first had seizures about 5 
years ago.

On a February 1998 VA examination for PTSD, the veteran 
stated that he was involved in a land mine explosion in 
combat in Vietnam and that he woke up in a stateside 
hospital.  The diagnoses included PTSD and history of alcohol 
and substance abuse.  Various physical ailments were noted, 
including a seizure disorder, status post total right knee 
replacement, and blindness of the right eye.

Numerous outpatient treatment records from VA clinics show 
treatment primarily for psychiatric and substance abuse 
problems.  On a March 1999 progress note, it was reported 
that he gave a history of bilateral knee pain due to shrapnel 
injuries, a total right knee replacement in October 1996, and 
shrapnel removal.  Examination showed the scar from the total 
knee replacement; there was no instability of the knee joint 
or limitation of motion.

II. Analysis

Service Connection for a Seizure Disorder 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including a 
seizure disorder, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for a seizure disorder, 
which he asserts, was incurred during military service.  His 
claim presents the threshold question of whether he has met 
his initial burden of submitting evidence to show that his 
claim is well grounded, meaning plausible.  If he has not 
done so, there is no duty on the part of the VA to assist him 
with his claim, and it must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The veteran served on active duty from 1966 to 1969.  There 
is no evidence of a seizure disorder during service, within 
the presumptive year after service, or for many years later.  
A seizure disorder was first manifest in the late 1980s, many 
years after service, and some records suggest it may be 
related to drug or alcohol withdrawal.  The veteran asserts 
that his seizures were caused by a head injury in Vietnam.  
There is, however, no evidence of such injury in the service 
medical records, and even if there were a head injury in 
service, there is no medical evidence linking current 
seizures with a purported remote head injury in service.  As 
a layman, the veteran is not competent to render a medical 
opinion regarding diagnosis or etiology, and his statements 
do not serve to make his claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Likewise, his statements, 
recorded by medical examiners, relating seizures to his 
military service, are not competent medical evidence, as a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The veteran has not presented competent medical evidence 
linking a current seizure disorder to service.  Without such 
competent medical evidence, the claim is not well grounded 
and must be denied.  38 U.S.C.A. § 5107(a); Caluza, supra.

New and material evidence to reopen a claim for service 
connection for a the right eye condition.

The RO last denied the veteran's application to reopen a 
claim for service connection for a right eye condition in May 
1982; the veteran did not appeal; and this decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the last application to reopen at claim 
for service connection for a right eye disorder in May 1982, 
the evidence showed that the veteran had amblyopia prior to 
service and when he separated from service; the service 
medical records showed no right eye trauma or overall 
decrease in the right eye visual acuity.  Moreover, the 
veteran's vision problem during his 1966-1969 active duty 
involved refractive error, which may not be service 
connected.  38 C.F.R. § 3.303(c).  The evidence also showed 
that he had a laceration of his right eyelid during a 
hospital admission in 1972 and that he had a foreign body in 
the right eye in 1982.  These records provided no objective 
medical evidence that the veteran had an acquired right eye 
condition related to his service.  

Evidence submitted since the May 1982 RO decision includes 
subsequent VA and private medical records reflecting the 
right eye amblyopia.  Such medical records do not link the 
veteran's decreased visual acuity or other right eye 
condition to service.  The additional medical evidence is 
cumulative of medical records considered by the RO when it 
denied the claim in May 1982; such is not new evidence.  
Vargas- Gonzalez v. West, 12 Vet. App. 321 (1999).  The 
additional medical evidence also is not material evidence as 
it does not provide a nexus between a right eye condition and 
service, and is therefore not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that some recent medical evidence reflects 
the veteran's account of having right eye blindness due to a 
purported shell fragment wound of the right eye area during 
Vietnam service.  The recitation of inaccurate medical 
history does not constitute material evidence to reopen the 
claim.  Reonal v. Brown, 5 Vet. App. 458 (1993)

The Board concludes that new and material evidence has not 
been submitted since the May 1982 RO decision that denied 
service connection for a right eye condition.  Thus, the 
claim has not been reopened, and the May 1982 RO decision 
remains final.

Increased Rating for Residuals of a shell fragment wound of 
the right leg (thigh).

The veteran's claim for an increased rating for his service-
connected residuals of a shell fragment wound to the right 
leg (thigh) is well grounded, meaning plausible.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R Part 4.  

The RO previously rated this disability under 38 C.F.R. § 
4.73, Diagnostic Code 5314 (which pertains to muscle injuries 
to Muscle Group XIV which involves certain muscles of the 
anterior thigh).  Amendments to the criteria for rating 
muscle injuries became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  See 62 Fed. Reg. 30235-
30240 (1997).  However, the amendments are minor and consist 
primarily of reorganization, and do not affect the outcome of 
the claim on appeal.  Under both the old and new version of 
Code 5314, residuals of injury of this muscle group are rated 
0 percent when slight, 10 percent when moderate, and 20 
percent when moderately severe.

Under the prior version of the rating schedule, a slight 
muscle wound is objectively manifested by minimum scar; 
slight, if any, evidence of fascial defect or of atrophy or 
of impaired tonus; no significant impairment of function and 
no retained metallic fragments.  38 C.F.R. § 4.56(a).  A 
moderate muscle wound is objectively manifested by entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle tonus and of definite weakness or fatigue in 
comparative test.  38 C.F.R. § 4.56(b).  A moderately severe 
muscle wound is objectively manifested by entrance and (if 
present) exit scars which are relatively large and are so 
situated as to indicate track of missile through important 
muscle groups; indications on palpation reveal moderate loss 
of deep fascia, moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles as compared with 
the sound side; tests of strength and endurance of muscle 
groups involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c).  The criteria of 38 C.F.R. § 4.56 are only 
guidelines for evaluating muscle injuries from gunshot wounds 
or other trauma, and the criteria are to be considered with 
all factors in the individual case.  Robertson v. Brown, 5 
Vet. App. 70 (1993).  Similar guidelines are found in the 
recently revised regulations, at 38 C.F.R. § 4.56(d).

More recently, the RO has assigned a 10 percent rating for 
residuals of a right leg (thigh) muscle injury on the basis 
of limitation of motion of the knee.  Limitation of flexion 
of a leg to 60 degrees is rated zero percent; flexion limited 
to 45 degrees warrants a 10 percent evaluation; and flexion 
limited to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Code 5260.  Limitation of extension of either 
leg to 5 degrees is rated 0 percent; extension limited to 10 
degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Code 5261.

The veteran was awarded the Purple Heart Medal, but the 
service medical records show no findings relative to any 
shell fragment wounds.  The RO granted service connection for 
a number of "shell fragment wound" scars, and as to the 
right leg such scars involved 2 well-healed scars on the 
right thigh.  A longitudinal review of the evidence shows no 
findings of even slight (0 percent) injury to Muscle Group 
XIV of the right thigh.  The current 10 percent rating for 
residuals of a shell fragment wound of right thigh was 
predicated on the RO's determination that limitation of 
motion of the right knee, shown many years after service, was 
associated with the right thigh wound.  However, medical 
records indicate that limitation of motion of the right knee 
is associated with non-service-connected arthritis of the 
knee for which the veteran has recently had a total knee 
replacement.  Service connection has not been established for 
a separate right knee condition. Impairment from a non-
service-connected condition may not be considered when rating 
the service-connected disability.  38 C.F.R. § 4.14. 

The Board finds that the preponderance of the evidence is 
against an increased rating for the veteran's service-
connected residuals of a shell fragment wound of the right 
leg (thigh).  As the preponderance of the evidence is against 
the claim, the benefit-of-the- doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a seizure disorder is denied.

The application to reopen a claim for service connection for 
a right eye condition is denied.

An increased rating for residual of a shell fragment wound of 
the right leg (thigh) is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

